 


115 HRES 381 EH: Electing Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2017-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 381 
In the House of Representatives, U. S.,

June 13, 2017
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives:  Committee on the Judiciary:Mr. Rutherford.

 Committee on Oversight and Government Reform: Mr. Gowdy, Chair.    That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives: 

 Committee on Oversight and Government Reform: Mr. Chaffetz, after Mr. Jordan.   Karen L. Haas,Clerk. 